IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2833 Disciplinary Docket No. 3
                                            :
                     Petitioner             :   No. 107 DB 2020
                                            :
              v.                            :   Attorney Registration No. 312671
                                            :
                                            :   (Bucks County)
 BRITTANY MAIRE YURCHYK,                    :
                                            :
                     Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2021, upon consideration of the Report and

Recommendations of the Disciplinary Board, Brittany Maire Yurchyk is suspended from

the Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).